          Case:1:17-cv-00151-BLW
          Case  19-35019, 05/21/2020, ID: 11698640,
                                   Document         DktEntry:
                                              279 Filed       115, Page
                                                        05/21/20   Page 11 of
                                                                           of 11



(ORDER LIST:     590 U.S.)


                               THURSDAY, MAY 21, 2020


                                 ORDER IN PENDING CASE


19A1038        ID DOC, ET AL. V. EDMO, ADREE


                     The application for stay presented to Justice Kagan and by

               her referred to the Court is denied.

                     Justice Thomas and Justice Alito would grant the

               application.
